O’Brien, J.
The motion to vacate the attachment was made upon the papers upon which the same was issued. An examination of these will show that, even if we assume that all the statements made with reference to the condition of the assets and liabilities of the defendant were true, there is no proof furnished that the judgments subsequently entered were fraudulent, for the reason that it appears from the papers that some portion of the claims upon which the judgments were based arose subsequent to the time when the *540representations themselves were claimed to have been made. ' It is apparent that the affidavits were not drawn with care, and an examination of them justifies the conclusion reached by the learned judge from whose order- this appeal is taken. The order should therefore be affirmed, with $10 costs and disbursements. All concur.